                             UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF PENNSYLVANIA
MATT BOYER,                                       :
                       Plaintiff                  :    CIVIL ACTION NO. 3:18-1858
          v.                                      :         (JUDGE MANNION)
NANCY A. BERRYHILL,                               :
                       Defendant                  :
                                            ORDER
          In accordance with the memorandum issued this same day, IT IS
HEREBY ORDERED THAT:
          (1)          the report of Judge Carlson, (Doc. 13), is ADOPTED IN ITS
                       ENTIRETY;
          (2)          the plaintiff’s complaint appealing the final decision of the
                       Commission’s decision denying his claim for DIB benefits,
                       (Doc. 1), is DENIED; and
          (3)          the Clerk of Court is directed to CLOSE THIS CASE.




                                                  s/ Malachy E. Mannion
                                                  MALACHY E. MANNION
                                                  United States District Judge

Date: July 8, 2019
18-1858-01-ORDER.wpd
